DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “14”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
	The specification is objected to for missing section headings. The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is indefinite for reciting the limitation “at least one first cord spool” on line 2 of the claim. It is unclear to the examiner if a second “first cord spool” is intended, or if this is referring to the first axially rotatable cord spool already recited in the claim.
Claim 1 is indefinite for reciting the limitation “at least one second cord spool” on line 8 of the claim. It is unclear to the examiner if a second “second cord spool” is intended, or if this is referring to the second axially rotatable cord spool already recited in the claim.
Examiner assumes “at least one…spool” refers to “the at least one --- axially rotatable cord spool” already recited in the claim.
Claims 4, 8, 9, 21 claim a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4, 8, 9, and 21 recite a broad recitation, and the claims subsequently  recite “in particular {a narrower limitation}”which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-22 are rejected for depending upon a rejected claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operating element” in claims 1, 2, 3, and 20 and “at least one stabilizing element” in claim 17.  The use of “{operating or stabilizing} element” in other claims is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as those claims recite specific structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drew (US PG Pub 20110265963).
Regarding claim 1, Drew teaches (figures 3A and 4) at least one first axially rotatable cord spool (86C and 86E), which at least one first cord spool is configured for winding up and unwinding a first cord (90C) connected to a lower beam (50) of the pleated blind, at least one first drive shaft (68 the upper 68 in figure 3A) connected to the at least one first cord spool, at least one first operating element (82 on the left of figure 3A) connected to the drive shaft for axially rotating the first cord spool, at least one second axially rotatable cord spool (86B and 86D), which at least one second cord spool is configured for winding up and unwinding a second cord (90B) connected to an upper beam (48) of the pleated blind, at least one second drive shaft (the lower 68 in Fig. 3A) connected to the at least one second cord spool, and at least one second operating element (82 on the right of figure 3A) connected to the second drive shaft for axially rotating the second cord spool, wherein a first longitudinal axis of the at least one first cord spool lies substantially parallel to a second longitudinal axis of the at least second cord spool (shown in drawings), and wherein at least one drive shaft of the first drive shaft and the second drive shaft comprises a plurality of mutually cooperating shaft parts (shown in modified figure 3a below), wherein at least two shaft parts are mutually oriented substantially parallel and at leastAppl. No.: Not Yet AssignedAttorney Docket: 36314UPage 3 of 8 partially adjacent to each other, and wherein at least one shaft part cooperates with an operating element (82), and at least one other shaft part cooperates with at least one cord spool (86C).  

    PNG
    media_image1.png
    675
    1203
    media_image1.png
    Greyscale


Regarding claim 2, Drew teaches (figure 3A) the first drive shaft (top shaft in figure 3A) comprises a plurality of mutually cooperating shaft parts (see modified figure 3A above), wherein at least two shaft parts are mutually oriented substantially parallel (they have parallel surfaces) and at least partially adjacent to each other, and wherein at least one shaft part (84) cooperates with the first operating element (82 on left), and at least one other shaft part (88) cooperates with at least one first cord spool (86C).  
Regarding claim 3, Drew teaches (figure 3A) the second drive shaft (bottom shaft in figure 3A) comprises a plurality of mutually cooperating shaft parts (see modified figure 3A above), wherein at least two shaft parts are mutually oriented substantially parallel (have parallel surfaces) and at least partially adjacent to each other, and wherein at least one shaft part (84) cooperates with the second operating element (82 on right), and at least one other shaft part (cover over 86D) cooperates with at least one second cord spool (86D).  
Regarding claim 4, Drew teaches (figure 3A) that mutually cooperating shaft parts mutually cooperate by means of a mechanical transmission (84), in particular a gear transmission (paragraph 74, lines 1-3).  
Regarding claim 5, Drew teaches (figure 3A) a mechanical transmission (84) to change the shaft rotation compared to the input rotation. It is well known in the art to use different ratios for different results. 
Regarding claim 6, Drew teaches (figure 3A) that each of the mutually cooperating shaft parts comprises a gear wheel, wherein gear wheels of adjacent shaft parts are configured for mutual cooperation (paragraph 0075, lines 1-3) (It is obvious that in a gear reduction device there are at least two gears in mutual cooperation).  
Regarding claim 7, Drew teaches (modified figure 3A) that mutually interacting shaft parts are in physical contact with each other (the rod touches the spacer which touches 84).  
Regarding claim 8, Drew teaches (figure 4) that the first cord spool (86C) and the second cord spool (86B), as seen from a front view, are situated behind each other, in particular in a straight line (viewed from the front, 86C is in fact farther away than 86B, making it behind it).  
    PNG
    media_image2.png
    564
    651
    media_image2.png
    Greyscale
 
  Regarding claim 9, Drew teaches (figure 3a) that the first operating element comprising a first wheel (74), in particular a first sprocket, and wherein the second operating element comprises a second wheel (74 on other side), in particular a second sprocket.  
Regarding claim 10, Drew teaches (figure 3A) that both wheels have an axis of rotation, and that they coincide with each other.   
Regarding claim 11, Drew teaches (figure 3A) that a first axis of rotation of the first wheel is located out of line of the first longitudinal axis of the at least one first cord spool (It is well known in the art that a gear reduction unit comprises at least 2 gears. Because of this, the rotational axis to the input of the gear reduction unit is out of line of the output of the gear reduction unit.).  
Regarding claim 12, Drew teaches (figure 3A) that a second axis of rotation of the second wheel is located out of line of the second longitudinal axis of the at least one second cord spool (It is well known in the art that a gear reduction unit comprises at least 2 gears. Because of this, the rotational axis to the input of the gear reduction unit is out of line of the output of the gear reduction unit.).
Regarding claim 13, Drew teaches (figure 3A) that the operating device comprises a plurality of first cord spools (86C and 86E), wherein first longitudinal axes of the cord spools mutually coincide.  
Regarding claim 14, Drew teaches (figure 3A) that the first cord spools are connected to the same shaft part (68) of the first drive shaft.  
Regarding claim 15, Drew teaches (figure 3A) that the operating device comprises a plurality of second cord spools (86B and 86D), wherein the second longitudinal axes of the cord spools mutually coincide.  
Regarding claim 16, Drew teaches (figure 3A) that the second cord spools are connected to the same shaft part (68) of the second drive shaft.  
Regarding claim 17, Drew teaches (figure 3A) several stabilizing elements (88), at least one is connected to a first cord spool for securing the mutual positioning of the first cord spool and the second cord spool.  
Regarding claim 18, Drew teaches (figure 3A) that a stabilizing element (88) is coupled to a head end of the first cord spool (head end is the end where the cord winds) and a head end of the second cord spool (head end is where the cord winds), and wherein the stabilizing element is provided with at least one passage opening (a hole for the shaft is visible in the figure) for the passage of the first drive shaft or the second drive shaft.  
Regarding claim 19, Drew teaches (figure 3A) that the operating device comprises an elongated support structure (46) in which the cord spools and at least a part of the drive shafts are accommodated.  
Regarding claim 20, Drew teaches (figure 3A) that the first operating element (82 on the left side) and the second operating element (82 on the right side) are placed on opposite end faces of the elongated support structure (46).  
Regarding claim 21, Drew teaches (figure 5C) that the elongated support structure (46) is configured for attachment to the fixed world (46), in particular a frame or ceiling.  
Regarding claim 22, Drew teaches (figures 3A and 3B) that the at least one first cord spool (86C) is connected by means of at least one first cord (90C) to a lower beam (50) of the pleated blind, and wherein the at least one second cord spool (86B) is connected by means of at least one second cord (90B) to an upper beam (48) of the pleated blind.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE W MITCHELL/Supervisory Patent Examiner, Art Unit 3634                                                                                                                                                                                                        

/M.S./Examiner, Art Unit 3634